La Juez Asociada Señora Naviera de Rodón
emitió la opinión del Tribunal.
El sentido de injusticia que inquieta a veces la conciencia en su busca de la verdad, y que como fuente espontánea de la for-mación del derecho contribuye con su corriente a la integración activa del acervo jurídico, marca una diferencia fundamental en la actitud práctica de los tribunales al convertirse en criterio adecuado para llegar a un verdadero sentido de justicia en las controversias judiciales .... Las leyes se hacen por los hombres y se interpretan para los hombres. Por eso, en su interpretación, debe ser factor preeminente la realidad humana de la vida, no la abstracción dogmática de reglas eternas e inmutables .... En esta época de justicia social debemos marchar hacia la huma-nización de la justicia y el derecho, dejando atrás en su decadencia rigorista el sentido dogmático del derecho y la justicia. (Enfasis suplido y en el original, y citas omitidas.) Figueroa v. Díaz, 75 D.P.R. 163, 175 (1953).
HH
El 28 de agosto de 1992, el entonces Tribunal Superior, Sala de Ponce, dictó una sentencia mediante la cual le im-puso al peticionario Raymond Zayas Rodríguez diez (10) *534años de reclusión por el delito de homicidio(1) y cinco (5) y tres (3) años de reclusión, respectivamente, por infracción a los Arts. 8 (portación sin licencia de armas cargadas o sus municiones a la vez) y 6 (posesión de revólver o arma de fuego sin licencia) de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 418 y 416.(2) El tribunal dispuso que las pe-nas fueran cumplidas de manera concurrente y bajo el ré-gimen de sentencia suspendida.
El Ministerio Público consignó su oposición a la suspen-sión de la sentencia impuesta por la infracción al Art. 8 de la Ley de Armas de Puerto Rico, supra. Adujo que, a tenor con el Art. 2 de la Ley de Sentencia Suspendida y Libertad a Prueba, Ley Núm. 259 de 3 de abril de 1946, según en-mendada por la Ley Núm. 8 de 30 de noviembre de 1989 (34 L.P.R.A. see. 1027) —en adelante Ley de Sentencia Suspendida— las personas que resultaban convictas bajo el Art. 8 de la Ley de Armas de Puerto Rico, supra, estaban excluidas del privilegio de la sentencia suspendida.
En atención a lo anterior, el tribunal de instancia emitió una resolución mediante la cual resolvió que la Ley Núm. 8 de 30 de noviembre de 1989 (34 L.P.R.A. see. 1027), que a su vez enmendó la Ley de Sentencia Suspendida, no ex-cluyó de los beneficios de la libertad a prueba a las perso-nas convictas por violación al Art. 8 de la Ley de Armas de Puerto Rico, supra. Según el tribunal, excluir a estas per-sonas de los beneficios de la ley es actuar en contra de la intención legislativa consignada en su exposición de motivos. Señaló también que la inclusión de dicho Art. 8, supra, fue un acto “no contemplado en el propósito de la ley”.
El Ministerio Público acudió al entonces Tribunal de Apelaciones, Sección Sur. Mediante Sentencia de 12 de *535mayo de 1992, dicho foro revocó la resolución recurrida y concluyó lo siguiente:
... [C]ualquier duda sobre la intención legislativa de excluir o no los convictos por el artículo 8 [sic] de la Ley de Armas [de Puerto Rico] queda totalmente disipada al examinar conjunta-mente ambos informes. El sexto párrafo del informe de la Co-misión de lo Jurídico del Senado —idéntico al tercer párrafo de la exposición de motivos de la Ley, antes transcrito— no es un error de la Legislatura ni se refiere a la portación de ametra-lladoras [,] escopetas o rifles, sino que se refiere específica-mente a la posesión o venta de artefactos que reducen el ruido del disparo de un arma de fuego, artículo 10 de la Ley de Armas y a la portación de armas de fuego cargadas o sus municiones, artículo 8 de la Ley. No se trata pues de un error non sequitur o de una inadvertencia. La exposición de motivos contiene es-pecíficamente la descripción de los artículos de la Ley de Armas que el'legislador entendió necesario excluir del beneficio de la sentencia suspendida. La exclusión del artículo 8 no fue un acto “no contemplado” sino por el contrario[,] respondió a la inten-ción del legislador. Intención que no solo pretendía establecer un castigo más severo a los infractores al artículo 5 de la Ley de Armas, sino así hacerlo respecto a los artículos 6A, 8 y 10 de la referida Ley. (Corchetes en el original.) Apéndice, pág. 22.
Inconforme, el peticionario Zayas Rodríguez acudió ante nos y alegó el siguiente error:
El Honorable Tribunal de Apelaciones cometió error de Dere-cho al determinar que fue clara y explícita la intención del le-gislador el excluir específicamente el Artículo 8 de la Ley de Armas [de Puerto Rico] de los beneficios de una sentencia suspendida. (Énfasis suprimido.) Escrito de apelación y/o peti-ción de certiorari, pág. 3.
II
La Ley de Sentencia Suspendida, Ley Núm. 259, supra, según enmendada, 34 L.P.R.A. see. 1026 et seq., estableció en nuestra jurisdicción un sistema mediante el cual se le confiere a un convicto la oportunidad de cumplir su sentencia o parte de ésta fuera de las instituciones carcelarias, siempre y cuando éste observe buena conducta y *536cumpla con todas las restricciones que el tribunal le imponga. Véanse: Pueblo v. Molina Virola, 141 D.P.R. 713 (1996); Pueblo v. Pacheco Torres, 128 D.P.R. 586, 589 (1991); Vázquez v. Caraballo, 114 D.P.R. 272, 275 (1983). El disfrute de una sentencia suspendida es un privilegio y no un derecho. Pueblo v. Molina Virola, supra. La conce-sión de tal privilegio a un convicto que cualifica prima facie descansa en la sana discreción del tribunal. Pueblo v. Ortega Santiago, 125 D.P.R. 203, 210 (1990).
La legislación tiene el propósito de hacer viable la política pública de rehabilitación enunciada en la Sec. 19 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, a los efectos de “ ‘propender, dentro de los recursos disponibles, al tratamiento adecuado de los delincuentes para hacer posible su rehabilitación moral y social’ ”. (Enfasis suprimido.) Pueblo v. Vega Vélez, 125 D.P.R. 188, 200 (1990).
Así, pues, el objetivo del estatuto es precisamente miti-gar, conforme a las circunstancias particulares del con-victo, las consecuencias de la imposición de una pena. En este aspecto, evita los efectos negativos en el individuo que la reclusión produce, reduce el impacto de la reclusión so-bre dependientes y familiares. También promueve el inte-rés social en la prevención y corrección del crimen, mini-miza los costos sociales y económicos de la reclusión. Además, propende a que el convicto se convierta en un miembro útil de la sociedad. Vázquez v. Caraballo, supra. El logro de ese objetivo depende en gran medida de la fa-cultad del tribunal sentenciador de poder individualizar cada caso, imponiendo las condiciones pertinentes y nece-sarias que en su opinión la situación particular ante su consideración requiera. Pueblo v. Vega Vélez, supra, pág. 201.
Es dentro de este marco conceptual que examinaremos la controversia que hoy nos ocupa. En particular debemos auscultar, a la luz de su historial legislativo, cuál es el fin *537último de la Ley Núm. 8, supra, que enmendó la Ley de Sentencia Suspendida. Comenzaremos nuestro análisis examinando los principios de hermenéutica legal.
¡ — i ( — i 1 — 4
Sabido es que los tribunales, a fin de resolver las controversias ante su consideración y adjudicar los derechos de las partes, deben interpretar las leyes aplicables a la situación de hechos que tienen ante sí, de forma tal que se cumpla cabalmente con la intención legislativa. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. 1, pág. 241.
El legislador, en su misión de aprobar leyes que fomen-ten el bienestar del país,
[tirata de corregir un mal, alterar una situación existente, com-plementar una reglamentación vigente, fomentar algún bien específico o el bienestar general, reconocer o proteger un dere-cho, crear una política pública o formular un plan de gobierno. Bernier y Cuevas Segarra, op. cit., págs. 245-246.
Reiteradamente hemos resuelto que “[l]as leyes hay que interpretarlas y aplicarlas en comunión con el propósito social que las inspira, sin desvincularlas de la realidad y del problema humano que persiguen resolver”. Col. Ing. Agrim. P.R. v. A.A.A., 131 D.P.R. 735, 756 (1992). Véase, además, Pueblo v. Pizarro Solís, 129 D.P.R. 911, 918 (1992).
El proceso de interpretar las leyes —la hermenéutica jurídica— consiste en auscultar, averiguar, precisar, deter-minar, cuál ha sido la voluntad legislativa, o sea, qué es lo que ha querido decir el legislador. Bernier y Cuevas Sega-rra, op. cit., pág. 241. “Las reglas de hermenéutica legal no son arbitrarias o caprichosas. Todas descansan en sanos principios de lógica.” Central Boca Chica, Inc. v. Tesorero de P.R., 54 D.P.R. 424, 432 (1939). Desde temprano en este *538siglo expresamos que, en cuanto a la interpretación de las leyes, sólo existe una regla absolutamente invariable: debe descubrirse y hacerse cumplir la verdadera intención y de-seo del Poder Legislativo. Lange v. El Pueblo, 24 D.P.R. 854, 858 (1917).
El Art. 14 del Código Civil (31 L.P.R.A. sec. 14) dispone que, cuando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu. Sin embargo, todas las leyes, aún las “clarísimas”, requieren interpretación. Vélez v. Srio. de Justicia, 115 D.P.R. 533, 544 (1984); Pueblo v. Tribunal Superior, 81 D.P.R. 763, 788 (1960). Cuando exista alguna ambigüedad, este Tribunal rechazará una interpretación literal y forzada de un texto legal que conduzca a un resultado que no puede haber sido el que se intentó por el legislador.(3) Véase Pueblo v. Seda, 82 D.P.R. 719, 725 (1961).
En Passalacqua v. Mun. de San Juan, 116 D.P.R. 618 (1985), resolvimos, por unanimidad, que cierto artículo de ley debía leerse con la inclusión de una frase que por error o inadvertencia fue omitida en la versión final aprobada por la Legislatura. Sobre este particular, expresamos lo si-guiente:
Reiteradamente hemos decidido que “[njuestra jurispruden-cia rechaza la interpretación literalista de la ley” especialmente si a plena vista se ve que se ha cometido un error. Rivera Cabrera v. Registrador, 113 D.P.R. 661, 664-665 (1982). En Roig Commercial Bank v. Buscaglia, Tes., 74 D.P.R. 986, 998 (1953), este Tribunal determinó que si una palabra, frase o disposición *539ha sido aprobada por inadvertencia o error, especialmente si es contraria al resto de la ley o limitaría la efectividad de ésta, se puede eliminar. Entendemos que bajo las mismas circunstan-cias se puede añadir una frase o palabras, para que se pueda cumplir con la intención legislativa. (Énfasis suplido, citas omi-tidas y corchetes en el original.) Passalacqua v. Mun. de San Juan, supra, pág. 623.
En el proceso de indagar la intención del legislador es necesario examinar el historial legislativo. Si la ley tiene una exposición de motivos, generalmente ésta recoge el propósito que inspiró su creación. En los casos en que la ley carece de una exposición de motivos o, cuando aún teniéndola, no contiene la intención legislativa, es útil consultar otros documentos tales como los informes de las comisiones que estudiaron el proyecto de ley y los debates celebrados cuando la medida fue discutida en el hemiciclo según aparecen en el Diario de Sesiones. “Son también pertinentes y es propio utilizarlos en la búsqueda de la intención legislativa, los anteproyectos y los informes alrededor de los mismos que son preparados fuera de la Asamblea Legislativa, cuando ésta los tiene ante sí y adopta sustancialmente esos anteproyectos”. (Énfasis suplido.) Bemier y Cuevas Segarra, op. cit., pág. 243.
Es, pues, a la luz de estos principios de hermenéutica, que interpretaremos el Art. 2 de la Ley de Sentencia Sus-pendida, supra.
IV
Como resultado de un análisis mecánico y una interpre-tación literal, el entonces Tribunal de Apelaciones resolvió que tanto la exposición de motivos de la ley que nos ocupa como su texto reflejan claramente el propósito legislativo de excluir expresamente de los beneficios de la sentencia suspendida a los infractores del Art. 8 de la Ley de Armas de Puerto Rico, supra. No podemos refrendar esta interpre-tación ni este resultado. “La letra de la ley no debe ser *540seguida ciegamente en casos que no caen dentro de su espí-ritu y fin.” (Enfasis suplido.) Cardona v. Comisión Industrial, 57 D.P.R. 397, 399 (1940). Comencemos, pues, nues-tro análisis.
En su escrito el peticionario sostiene que la inclusión del Art. 8 de la Ley de Armas de Puerto Rico, supra, en la enumeración de los artículos excluidos del beneficio de la sentencia suspendida, constituye un non sequitur y, por ende, un error. Aduce que la intención del legislador al re-dactar la Ley Núm. 8, supra, fue castigar con mayor seve-ridad a quienes almacenan armas largas, particularmente ametralladoras, escopetas, carabinas y rifles, con el propó-sito de facilitarlas y ponerlas a disposición de otros delin-cuentes para con ellas cometer sus crímenes y fechorías. De ahí concluye que la Legislatura no tuvo la intención de excluir del privilegio de una suspensión de sentencia los casos aislados de ciudadanos convictos por infracción al Art. 8 de la Ley de Armas de Puerto Rico, supra. Le asiste la razón.
El texto del Art. 2 de la Ley Núm. 259, supra, en lo pertinente, establece lo siguiente:
El Tribunal Superior podrá suspender los efectos de la sen-tencia que se hubiera dictado en todo caso de delito grave que no fuere asesinato, robo, incesto, extorsión, violación, crimen contra natura, actos lascivos o impúdicos cuando la víctima fuere menor de 14 años, secuestro, escalamiento, incendio ma-licioso, sabotaje de servicios públicos esenciales, infracción a las sees. 415 y 416a del Título 25 en su modalidad de delito grave, y sees. 418 y 420 del Título 25 [Arts. 5, 6A en su modalidad grave, 8 y 10] conocidas como la “Ley de Armas de Puerto Rico”....(4)
*541La Exposición de Motivos de la Ley Núm. 8, supra, 1989 Leyes de Puerto Rico 616-617, dispone:
El Artículo 5 de la [L]ey de Armas de Puerto Rico, prohíbe la posesión o uso sin autorización de aquellas armas de fuego ca-paces de causar grave daño corporal a sus víctimas como son la ametralladora, carabina, escopeta de cañón cortado y rifle, en-tre otras. La ley reconoce esa situación al calificar de delito grave su posesión y uso sin autorización legal y al ordenar que se le imponga al infractor urna pena de reclusión acorde con la gravedad del delito cometido.
Debe imponerse un castigo más severo a toda persona que, de acuerdo a una modalidad delictiva de reciente origen, almacena armas de fuego ilegalmente con el propósito de facilitarlas y ponerlas a disposición de otros delincuentes para que éstos co-metan sus crímenes y fechorías con la ayuda de estas armas. Esta práctica ilícita se está generalizando como un patrón de conducta entre los individuos que han hecho del crimen su modo de vida ya que les posibilita obtener y deshacerse fácil-mente de la posesión del arma de fuego que los conecta con la comisión del delito. Mediante acuerdos concertados con cual-quier persona que, aunque resulte un coautor, no participa ac-tivamente en la comisión de estos delitos, logran dificultar el esclarecimiento de los crímenes y el procesamiento de los responsables.
Mediante esta enmienda se excluye de los beneficios de sen-tencia suspendida a los convictos por los delitos antes descritos, así como a aquellos que violen las disposiciones de la Ley de Armas que prohíben el empleo de cualquier instrumento o ac-cesorio que silencie o reduzca el ruido del disparo de cualquier arma de fuego y la portación de armas de fuego cargadas. (Es-cobo omitido.)
De entrada, salta a la vista que la enmienda al Art. 2 de la Ley de Sentencia Suspendida, supra, se aprobó para intentar contrarrestar el alza en los delitos cometidos mediante la utilización de armas de alta capacidad destructiva con el potencial de atentar en gran escala contra la *542seguridad de la ciudadanía, tales como ametralladoras, ca-rabinas, escopetas de cañón cortado y rifles, entre otras. También se aprobó para evitar el almacenamiento ilegal de armas de fuego, particularmente las antes mencionadas, con el fin de facilitar actividades de crimen organizado. Esta fue la realidad social que motivó la aprobación del estatuto en cuestión.
Así, pues, de la exposición de motivos, de forma clara y directa, surge que la motivación o intención del legislador al aprobar la enmienda fue imponer “un castigo más severo a toda persona que ... almacena armas de fuego ilegal-mente [en particular, ametralladoras carabinas, escopetas de cañón cortado y rifles] con el propósito de facilitarlas y ponerlas a disposición de otros delincuentes para que éstos cometan sus crímenes y fechorías ...”. Exposición de Moti-vos de la Ley Núm. 8, supra, 1989 Leyes de Puerto Rico 616, 617. Es por ello que excluye tajantemente del privile-gio de la sentencia suspendida al Art. 5, supra, el cual se refiere específicamente a la posesión de ametralladoras, carabinas, rifles o escopetas de cañón cortado. Al igual que también excluye el uso de silenciadores de armas de fuego (Art. 10, supra,) y la posesión ilegal de dos (2) o más armas de fuego (Art. 6A, supra), ambas exclusiones acordes con su propósito de combatir el crimen organizado.
Como hemos podido apreciar, el legislador, al enumerar los delitos excluidos de los beneficios de la sentencia sus-pendida, incluyó los Arts. 5 y 6A de la Ley de Armas de Puerto Rico, supra, en su modalidad de delito grave, y el Art. 10 de la Ley de Armas de Puerto Rico, supra. Estos delitos están claramente enmarcados dentro del mal social que el legislador intentaba atacar. Ahora bien, por equivo-cación, según explicaremos más adelante, también incluyó *543el Art. 8 de la Ley de Armas de Puerto Rico, supra, delito claramente distinguible de los anteriores.(5)
El Art. 8 de la Ley de Armas de Puerto Rico, supra, al cual concierne la controversia en el caso de autos, reglamenta en forma general y tipifica la conducta de cualquier ciudadano que porte, conduzca o transporte cualquier arma cargada sin tener una licencia.(6) Es, pues, ineludible concluir que la conducta así descrita en la propia Ley de Armas de Puerto Rico está marcadamente distante de los propósitos expresados por la Asamblea Legislativa al aprobar la Ley Núm. 8, supra; que eran y son, valga la repetición: atacar un problema de una nueva modalidad delictiva mediante la imposición de un castigo más severo a quienes almacenan o portan armas o ambas, con mayor capacidad destructiva, como son las ametralladoras, escopetas, carabinas y rifles, para facilitarlas y ponerlas a disposición de otros delincuentes para con ellas cometer sus crímenes y fechorías. El legislador tomó en consideración que esta es una práctica generalizada que en nuestra isla se ha establecido como patrón de conducta entre individuos que han hecho del crimen su “modus vivendi”; de manera que a estos delincuentes se les posibilita obtener y desha-*544cerse fácilmente de la posesión de esas armas de fuego que los conectan con la comisión del delito.
Lo antes dicho se ratifica en el Informe de 22 de junio de 1989 de la Comisión de lo Jurídico del Senado, el cual, sobre el particular, dispone lo siguiente:
Las armas cuya posesión o uso sin autorización de ley se proh[í]be en el Artículo 5 de la Ley de Armas de Puerto Rico [ametralladora, carabina, rifle, escopeta de cañón cortado] son aquellas capaces de causar grave daño corporal a sus víctimas y su uso debe ser desalentado por el peligro potencial que las mis-mas tienen para la ciudadanía ....(7)
Para desalentar el uso de tan peligrosas armas [ametralladora, carabina, rifle, escopeta de cañón cortado] es necesario tomar medidas adicionales a las ya legisladas. Por tal razón, proponemos que aquellas personas que sean encontra-das culpables de violar ese precepto no sean merecedoras de disfrutar del privilegio de sentencia suspendida.
Debe tenerse presente, que el disfrute de una sentencia sus-pendida es un privilegio y no un derecho. El interés en la pro-tección de la comunidad y en consideración a la gravedad de la conducta, el legislador ha sancionado con mayor severidad cierto tipo de delito excluyéndolo del beneficio de sentencia suspendida. (Enfasis suplido.) Informe de la Comisión de lo Ju-rídico del Senado sobre el P. del S. 468 de 28 de abril de 1989, págs. 2-3.
El Informe de la Comisión de lo Jurídico Penal de la Cámara de Representantes con respecto a P. del S. 468 contiene prácticamente idénticos señalamientos.
No existe, pues, lugar a dudas de que la Exposición de Motivos de la Ley Núm. 8, supra, revela la genuina preocupación del legislador por el aumento en el uso de ametralladoras, escopetas, carabinas y rifles, y no por la posesión de la pistola o revólver, estén cargados o no. Resulta, entonces, comprensible que se excluya del beneficio de sentencia suspendida a los convictos de posesión ilegal *545de ametralladoras, carabinas, rifles y escopetas de cañón cortado y no así a aquellos convictos por la portación sin licencia de una pistola o revólver. (8)
Ciertamente, este no es el caso del aquí convicto y peticionario. De acuerdo con la prueba aquilatada por el foro de instancia, se trata de un caso aislado de quien, en el fragor de una pelea, recibe una puñalada en el vientre y en forma súbita dispara contra su victimario, agresión fatal. La prueba también demostró que el agresor era una persona de reputación y carácter intachables.
El contundente y claro historial de la legislación en con-troversia, apoya incondicionalmente nuestra posición de que ésta no se promovió con el propósito de incluir el Art. 8 de la Ley de Armas de Puerto Rico, supra.
Cabe señalar, además, que interpretar la ley como lo hizo el Tribunal de Apelaciones, podría tener desastrosas consecuencias para ciudadanos comunes no previstas por el legislador. Por ejemplo, aquellos que no son delincuen-tes, pero que por olvido o error involuntario, se les expiró el plazo para renovar su licencia de portación de armas car-gadas, podrían ser convictos sin derecho a sentencia suspendida. Estos ciudadanos, simplemente por haber in-currido en una conducta negligente, quedarían excluidos del beneficio, mientras que otros que comenten delitos más graves, disfrutarían de este privilegio. Ciertamente, ésta no fue la intención del legislador al enumerar las exclusio-nes de los beneficios de la sentencia suspendida.
*546V
Finalmente, y únicamente para propósitos de argumentación y comparación, sin hacer uso de la analogía y sin que se entienda que estamos interpretando la aplicación o no de la Ley de Sentencia Suspendida al Art. 8A de la Ley de Armas de Puerto Rico —ya que no tenemos ante nuestra consideración la interpretación y aplicación de dicho estatuto— es que analizaremos comparativamente los Arts. 8, supra, y 8A, supra(9)
Es propio destacar que de la consideración y el análisis de la Ley Núm. 8, supra, aflora una interrogante adicional. Elaborada la pieza legislativa con los motivos ya descritos, ¿cómo entonces se explica el que también se omitiera en la parte dispositiva el excluir de los beneficios de la sentencia suspendida otras disposiciones de la Ley de Armas de Puerto Rico tan afines y en consonancia con dichos objeti-vos ya expuestos? Nos referimos específicamente a la exclu-sión del Art. 8A de la Ley de Armas de Puerto Rico, supra, que prohíbe la portación ilegal de ametralladoras, escope-tas de cañón cortado, rifles, carabinas y cualquier modifi-cación de estas armas.
Es obvio que lo anterior fue el resultado de una lamentable confusión plasmada en el anteproyecto de adminis-tración que fue enviado por el Gobernador a la Asamblea Legislativa. En dicho anteproyecto, por un aparente error, se dejó fuera la letra “A” para designar el artículo que pro-*547híbe la portación o transporte de cualquier pistola o revól-ver cargado o que transporte dicha arma junto con las municiones. La letra “A” se incluyó en su lugar en el artí-culo que prohíbe la portación ilegal de ametralladoras. Así, pues, es este último el que aparenta haber quedado ex-cluido del privilegio de la sentencia suspendida. Tal como ocurre con muchos proyectos enviados al inicio de un cua-trienio cuyo contenido recoge promesas de campaña del partido que obtuvo el mandato para gobernar, el texto del anteproyecto original enviado por la Fortaleza fue repetido mecánicamente en todos los documentos de la Cámara y el Senado, perpetuando así el error de omitir la letra “A” del Art. 8. El P. del S. 468 fue aprobado por ambos cuerpos sin enmiendas, excepto por cambios de estilo menores. Más aún, sin éste debatirse fue aprobado casi por unanimidad en la Cámara de Representantes (40-1) y, con sólo dos (2) votos en contra, en el Senado.
No obstante, aunque inadvertidamente se haya omitido la letra “A” y literalmente se mencione en la ley el Art. 8 en lugar del Art. 8A, el historial legislativo es muy claro y explícito en cuanto a la intención legislativa de desalentar la utilización de armas de alta capacidad destructiva que fomentan y facilitan la empresa criminal tales como la ametralladora, la escopeta recortada, la carabina y el rifle, no así el acto aislado de la transportación de una pistola o revólver cargado. No cabe duda que el legislador siempre ha considerado que la portación ilegal de ametralladoras o carabinas es mucho más grave que la portación ilegal de una pistola. De ahí que éste haya establecido la pena de reclusión por un término fijo de veinte (20) años para la infracción al Art. 8A, supra, portación ilegal de ametralla-dora, mientras que la pena que conlleva la infracción al Art. 8, portación ilegal de pistola, es de sólo cinco (5) años.(10)
*548En nuestro ordenamiento jurídico hemos reconocido que una interpretación literal de una ley penal que trae consecuencias absurdas debe ser evitada siempre que se pueda dar a ésta una interpretación razonable, de acuerdo con el propósito legislativo. Pueblo v. Mantilla, 71 D.P.R. 36, 44 (1950). Véase, además, Pueblo v. Arandes de Celis, 120 D.P.R. 530, 547 (1988). Cónsono con lo anterior, también hemos expresado, que, aunque los estatutos penales deben ser interpretados restrictivamente, una interpretación restrictiva no puede ser contraria a una evidente intención legislativa. Pueblo v. Mantilla, supra.
"El profundo respeto que nos merece la intención del legislador nos obliga en determinadas ocasiones a suplir las inadvertencias en que éste pueda haber incurrido.” Hull Dobbs Co. v. Tribunal Superior, 82 D.P.R. 77, 84 (1961). Para evitar un resultado absurdo o irrazonable, en el pasado no hemos vacilado en aclarar el texto de una ley conforme a la intención legislativa. Pacheco v. Vargas, Alcaide, 120 D.P.R. 404, 409 (1988); Díaz Marín v. Mun. de San Juan, 117 D.P.R. 334, 342 (1986); Torres v. Castillo Alicea, 111 D.P.R. 792, 801 (1981).
Es regla dorada de hermenéutica judicial, que las disposiciones de una ley deben ser examinadas e interpretadas de modo que no conduzcan a resultados absurdos, sino a unos armoniosos. Pardavco, Inc. v. Srio. de Hacienda, 104 D.P.R. 65, 71 (1975).
Lo antes expuesto ratifica nuestra conclusión de que no' fue el propósito del legislador excluir del beneficio de la sentencia suspendida a los infractores del Art. 8, supra, portación ilegal de pistola o revólver. Interpretar la ley de otra manera sería desvirtuar su claro propósito.
*549Como ya expresáramos, en materia de hermenéutica legal sólo hay una regla que es “absolutamente invariable”, y ésta es la de que debe describirse y hacerse cumplir la verdadera intención y deseo del poder legislativo. En otras palabras, la regla de oro en materia de interpretación de leyes es que el objeto principal de todas las reglas de hermenéutica no es conseguir un objetivo arbitrario preconcebido, sino dar efecto al propósito del legislador. De igual modo, debemos tomar en cuenta el principio de hermenéutica de estatutos penales que postula la interpretación restrictiva en cuanto a lo que desfavorezca al acusado y liberalmente en cuanto a lo que le favorezca. Pueblo v. Sierra Rodríguez, 137 D.P.R. 903 (1995).
En esa misma línea, y en situaciones semejantes a la controversia del caso de autos, precisamente donde estaba involucrada la interpretación y aplicación de disposiciones tanto de la Ley de Sentencia Suspendida como de la Ley de Armas de Puerto Rico, este Tribunal pasó por alto el len-guaje específico del estatuto y puso en vigor el evidente y claro propósito e intención del legislador. Véanse: Pueblo v. Avilés, 54 D.P.R. 272 (1939); Pueblo v. Emmanuelli, 67 D.P.R. 667 (1947). Igual validez tienen en la esfera criminal nuestras expresiones en Figueroa v. Díaz, 75 D.P.R. 163, 176 (1953), en el sentido de que, para lograr el propó-sito para el cual el estatuto fue concebido, es menester te-ner presente que “ ‘[l]o que está en el espíritu de un esta-tuto está en el estatuto, aunque no esté en su letra; y lo que está en su letra no está en el estatuto, a menos que esté en su intención.’ ”
La legislación ante nuestra consideración sobre sentencia suspendida es una esencialmente reparadora. Ésta arroja beneficios tanto para los acusados de delitos como para la comunidad que recibe protección a través de la rehabilitación de quienes en una circunstancia en parti*550cular han delinquido. No existe base, ni en su letra ni en su espíritu, para interpretaciones restrictivas inmeritorias.
VI
Queda, pues, meridianamente claro que el propósito de la Ley Núm. 8, supra, fue y es imponer un castigo más severo a quienes almacenan armas de alta capacidad des-tructiva, tales como ametralladoras, escopetas, carabinas y rifles, para facilitarlas y ponerlas a disposición de otros delincuentes, para con ellas cometer sus crímenes y fechorías. Tanto en el Informe del Senado como en el In-forme de la Cámara de Representantes se aclara que fue-ron dos (2) los criterios que utilizó el legislador para san-cionar con mayor severidad cierto tipo de delito mediante la exclusión del privilegio de la sentencia suspendida: pri-mero, el interés en la protección de la comunidad, y se-gundo, la gravedad de la conducta. Sobre la base de estos dos (2) criterios se mantuvo el beneficio de la sentencia suspendida para los convictos por la posesión ilegal de ar-mas de menor alcance, como pistola o revólver (Art. 6 de la Ley de Armas de Puerto Rico, supra), que cualifiquen. (11)
Dentro del contexto del recurso ante nos, al peticionario Zayas Rodríguez, convicto por el Art. 8 de la Ley de Armas de Puerto Rico, supra, se le ha negado el beneficio de la sentencia suspendida por entender el Tribunal de Apelacio-nes que la ley lo excluye de sus beneficios. No podemos estar de acuerdo. Los argumentos de derecho antes reseña-dos demuestran con meridiana claridad que no fue la in-tención del legislador excluirlo de los beneficios de la sen-tencia suspendida.
*551No se requiere mayor fatiga ni esfuerzo mental para ver transparentemente que, mediante la enmienda al Art. 2 de la Ley de Sentencia Suspendida, suprá, lo que el legislador ha hecho es atacar el problema de la empresa criminal colectiva, enfocando el problema del almacenaje de armas largas de alta capacidad destructiva, sumamente peligro-sas, que en forma concertada llevan a cabo delincuentes habituales. No podemos desvirtuar este propósito exclu-yendo de los beneficios de una suspensión de sentencia a ciudadanos que en casos aislados y en una situación particular pudieran resultar convictos por infracción al Art. 8 de la Ley de Armas de Puerto Rico, supra, lo que pudiera constituir una clara injusticia.
... “D]os estatutos penales deben interpretarse a la luz de la realidad social de donde surgen y operan. Nuestro deber es in-terpretar las leyes en el contorno de una situación social y eco-nómica actual para resolver controversias humanas de profun-das implicaciones personales para los afectados y para la comunidad en general .... Nunca debemos olvidar que ‘el sen-tido de hoy no es siempre el sentido de mañana’ ...[y que l]a interpretación judicial tiene por su naturaleza una evolución natural para las distintas épocas ... ‘[nosotros los jueces] no [podemos estar] ajeno[s] a las transformaciones sociales, cien-tíficas y jurídicas. La ley vive y se desarrolla en ambientes que cambian y evolucionan, y si no queremos estarla reformando de un modo frecuente, preciso es que la adaptefmos], como su pro-pia voluntad permite, a las nuevas necesidades de la época.’ ... ‘[Las leyes hay que interpretarlas] a la luz de las realidades específicas de la sociedad en que opera’ ”. (Enfasis suplido y corchetes en el original.) Pueblo v. Arandes de Celis, supra, págs. 538-539.
VII
En virtud de todo lo antes expuesto, revocamos la deter-minación del Tribunal de Apelaciones y en su lugar confir-mamos la decisión del foro de instancia.
El Juez Asociado Señor Negrón García disintió con una *552opinión escrita, a la cual se unieron los Jueces Asociados Señores Rebollo López y Corrada Del Río.

 Art. 85 del Código Penal, según enmendado, 33 L.P.R.A. see. 4004.


 Arts. 8 y 6 de la Ley Núm. 17 de 19 de enero de 1951 (25 L.P.R.A. sees. 418 y 416).


 “[L]a ley no es letra muerta sino que tiene un contenido espiritual y por tanto la interpretación no puede ser únicamente literal, ni únicamente lógica, sino ambas a la vez.” R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. 1, pág. 263.
En Clínica Juliá v. Sec. de Hacienda, 76 D.P.R. 509, 520 (1954), manifestamos que “la literalidad puede ser ignorada por los tribunales solamente cuando ella es claramente contraria a la verdadera intención o propósito legislativo, según tal pro-pósito o intención puede surgir de la totalidad del estatuto, o de la totalidad de la sección envuelta.”


 El Art. 5 de la Ley de Armas de Puerto Rico, según enmendado, 25 L.P.R.A. see. 415, se refiere a la posesión o uso ilegal de ametralladora, carabina, rifle o escopeta de cañón cortado, así como cualquier modificación de éstas, o cualquier arma de fuego que pueda ser disparada automáticamente y que pueda causar gran daño corporal. El Art. 6A de la Ley de Armas de Puerto Rico, según enmendado, 25 L.P.R.A. sec. 416a, en su modalidad grave, castiga a toda persona que ilegalmente tenga, posea, guarde, almacene, alquile o mantenga bajo su custodia o control dos (2) o más armas de fuego, o que ilegalmente facilite un arma de fuego a otra persona, especialmente si el arma se usa en la comisión de un delito. El Art. 6A, supra, *541también contiene una modalidad menos grave para aquellos poseedores de armas de fuego con licencia expirada o cancelada que hayan solicitado su renovación dentro del término provisto por ley. El Art. 8, supra, 25 L.P.R.A. sec. 418, se refiere a la porta-ción sin licencia de pistola, revólver o cualquier arma de fuego cargada, o que porte algún arma al mismo tiempo que porta sus municiones. Finalmente, el Art. 10 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 420, castiga la posesión o venta de silenciadores para cualquier arma de fuego.


 Es propio señalar que el texto del Art. 2 de la Ley de Sentencia Suspendida, supra, 34 L.P.R.A. see. 1027, que aparece citado en el título 34 de Leyes de Puerto Rico Anotadas (L.P.R.A.) de Í991 se codificó el Art. 6A de la Ley de Armas de Puerto Rico, supra, como el Art. 6, supra. (Véase la nota de codificación insertada en el historial de la Ley Núm. 8 de 30 de noviembre de 1989, supra, Suplemento Especial de advertencia al Suplemento Acumulativo de 1991.) Los codificadores cometieron el error de adjudicar perfecta identidad entre el Art. 6A, supra, y el Art. 6, supra, debido a que éste último era el único que existía en 1989. Sin embargo, el error fue corregido en el Suplemento Acumulativo del Título 34 de Leyes de Puerto Rico Ano-tadas (L.P.R.A.) para el 1994, en el cual el Art. 6A, supra, quedó codificado según la ley fue aprobada. Sobre este particular, véase lo discutido en Pueblo v. Molina Virola, 141 D.P.R. 713 (1996).


 Dicho artículo dispone lo siguiente:
“Toda persona que porte, conduzca o transporte cualquier pistola, revólver o cualquier otra arma de fuego cargada, o que porte, conduzca o transporte cualquier pistola, revólver, o cualquier otra arma de fuego y al mismo tiempo porte, conduzca o transporte municiones que puedan usarse para disparar tal pistola, revólver u otra arma de fuego, sin tener una bcencia para portar armas expedida según más ade-lante se dispone, será culpable de debto grave.” 25 L.P.R.A. see. 418.


 No cabe duda que la referencia a “grave daño corporal” se hace en relación con la alta capacidad destructiva de estas armas. Después de todo, prácticamente cualquier objeto mal utilizado puede causar grave daño corporal.


 La ametralladora, la escopeta de cañón recortado, la carabina y el rifle no son el tipo de arma para la cual el ciudadano común y corriente solicita licencia para portar arma. Tampoco constituyen la clase de armas para las cuales se otorgan estas licencias. Véase, por ejemplo, el Art. VI del Reglamento para la Concesión de Licen-cias para Portar Armas de Fuego bajo la Facultad del Superintendente de la Policía de Puerto Rico de 1 de diciembre de 1988 Núm. 3687, Departamento de la Policía, 1ro de diciembre de 1988, el cual, para fines de conceder licencias para portar, define arma de fuego como un revólver o una pistola. Es menester destacar que, aunque este Reglamento fue creado con el propósito de disponer lo pertinente respecto a los requisitos necesarios para la concesión de licencias para portar armas de fuego a unos ciudadanos particulares tales como jueces, fiscales, embajadores, entre otros, la definición antes expuesta también aplica a ciudadanos comunes.


 Cabe señalar que, en aquellos casos de naturaleza criminal, el principio de legalidad prohíbe terminantemente imponer penas o medidas de seguridad que la ley, anticipadamente, no hubiera establecido. Tampoco se puede crear por analogías delitos, penas ni medidas de seguridad. Art. 8 del Código Penal, 33 L.P.R.A. see. 3031. Véase, además, D. Nevares-Muñiz, Código Penal de Puerto Rico, ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1997, pág. 15. El principio de legalidad impide que, en ausencia de ley que así lo determine, los tribunales nos demos a la tarea de interpretar analógicamente los estatutos penales. Pueblo v. Sierra Rodríguez, 137 D.P.R. 903 (1995). Además, en materia de interpretación de estatutos penales hemos resuelto que aun aquellos casos en que existe incongruencia entre el texto de la ley y la intención legislativa, es a la Asamblea Legislativa a quien compete corregir dicha situación. Pueblo v. Martínez Yanzanis, 142 D.P.R. 871 (1997).


 La dificultad para percatarse del error del ante proyecto enviado desde la Fortaleza y aprobado por la Legislatura consiste en que, en lugar de palabras, se *548utilizaron números para identificar los artículos de la Ley de Armas de Puerto Rico que serían excluidos del beneficio de la libertad a prueba. En este caso, el número acompañado de una letra sirve para comunicar en clave cuál es el artículo al que se quiere hacer referencia. Al no existir un solo artículo que penalice la portación ilegal de armas de fuego sino dos (2), el 8 y el 8A, debió incluirse la letra “A” para identi-ficar que era la portación ilegal de ametralladora la conducta que se quería desalentar.


 Como señaláramos en la nota al calce Núm. 7, prácticamente todo objeto mal utilizado puede causar grave daño corporal. Lo que diferencia a las ametralla-doras, carabinas, rifles, escopetas de las pistolas y revólveres es que, por ser las primeras de mayor alcance y potencia y por tener un mecanismo más elaborado que les permite disparar más municiones en menos tiempo y con mayor precisión, son más peligrosas y destructivas que las segundas.